 Case 7:19-cv-00182 Document 1-2 Filed on 05/30/19 in TXSD Page 1 of 12

                                                                                 Electronically Filed
                                                                                 5/10/2019 4:08 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By; Alexis Bonilla


                                      CAUSE N(:P-2098-19-F

EXOTLC TROPICAL PET WORLD                        §            IN THE DISTRICT COURT OF
     Plaintiff,                                  §
                                                 §
                                                 §
V.                                               §               HI.DALGO COUNTY, TEXAS
                                                 §
                                                 §
TRAVELERS CASUALTY 1NSURANCE §
COMPANY OF AMERI.CA          §                               332nd
    Defendant.               §                                        IUDICIAL DISTRICT



                            PLA:INTIFF'S ORIGINAL PETITION


          Exotic Tropical Pet World ("Plaintiffl'), co►nplains of Travelers Casualty Insurance

Company of America ("Travelers" or "Defendant") and respectfully sliows as follows:

                                           I.
                                DISCOVERY CONTROL PLAN

1.     Plaintiff intends for discovery to be conducted under Level 3 of Rule 190 of the Texas

Rules of Civil Procedure. This case involves complex issues and wiil require extensive

discovery. Therefore, Plaintiff aslcs the court to order that discovet•y be conducted in accordance

with a discovery control plan tailored to the circumstances of this suit.

                                          II.
                             PARTIES AND PROCESS SERVICE

2.      Plaintiff is a Texas limited liability company witli its principal place of business in

Hidalgo County, Texas.

3.      Travelers Casualty Insurance Company of America ("Travelers") and is a domestic

insurance company engaging in the business of insurance in Texas. This Defendant may be
    Case 7:19-cv-00182 Document 1-2 Filed on 05/30/19 in TXSD Page 2 of 12

~                                                                                      Electronically Filed
                                                                                       5/10/2019 4:08 PM
                                                                                       Hidalgo County District Clerks
                                                                                       Reviewed By: Alexis Bonilla
                                               C-2098-19-F

    served with process by serving its registered agent, Corporation Service Company, 211 East 7Ih

    Street, Suite 620, Austin, Texas 78701. Issuance of citation is requested at this time.

    4.      The Clerk is requested to issue Citations.

                                                    III.
                                             JURISDICTION

    5.      Plaintiff seeks monetary relief over $200,000.00 but not more than $1,000,000.00,

    excluding interest and costs. Such damages sought are within the jurisdictional limits of the

    cotirt. Plaintiff contends that the determination of damages is within the sole discretion of the

    Judge and .Tury, but makes stipulation as required by Tt;x:R.Ctv.P. 47.

     6.     The court has jurisdiction over Defendant because Defendant engages in the business of

    insurance in Texas and because Plaintiff's causes of action arise out of this Defendant's business

    activities in Texas.

                                                    IV.
                                                 VENUE

     7.      Venue is proper in Hidalgo County, Texas, because the insured propeity giving rise to

    this cause of action is situated in Hidalgo County, Texas. TEx.C► v.PttAC.REM.00DE § 15.032.

                                                     V.
                                 NOTICE AND CONDITIONS PRECEDENT

     8.      Defendant has been provided notiice, in writing, of the claims niade by Plaintiff in this

    petition, including Plaintiffs actiial damages in the manner and form required.

     9.      All conditions precedent necessary to maintain this action and the Claim under the Poliey

    have been perfonned, occurred, or have been waived by Defendant; or Defendant is otherwise

    estopped from raising same due to Defendant's prior breacfi of the insurance contract.




                                                                                                   Page 2
    Plarratif~'s Original Pet/ttvrt
    Case 7:19-cv-00182 Document 1-2 Filed on 05/30/19 in TXSD Page 3 of 12

~                                                                                     Electronically Filed
                                                                                      5/10/2019 4:08 PM
                                                                                      Hidalgo County District Clerks
                                                                                      Reviewed By: Alexis Bonilla
                                               C-2098-19-F


                                                  VI.
                                                 FACTS

    10.     Plaintiff leased certain real propei-ty with irnprovements and business property located at

    1400 F. Eapressway #83, MeAllen TX 78503 (the "Propei-ty"), which was insured by insurance

    policy number 680375M2246-42 issued by Travelers (the "Policy").

    11.     On or about September 2, 2016, the Exotic Pet's property suffered fire darnage, which

    was not the result of a force of nature.

    12.     Plaintiff subsequentl,y made a claim and demand for payment with Defendant for

    damages to the Property and business interruption covered by the terms of the Policy under claim

    number E4P6508 (the "Claitn").

    13.     Subsecluent to Plaintiff making the Claim.. Defendant assigned R. Lenay Blaze, to adiust

    Plaintiff s Claim. Defendant failed to comply with the Policy, the Texas lnsurance Code, and

    Texas Law in handling Plaintiff s Claim. Further, Defendant has refused to pay all amotmts due

    and owing under the Policy for the Claim. Plaintiff has complied witli any and all of Plaintiff's

    obligations under tlie Policy.

    14.     To date, after multiple reviews of the accounting infoi7r►ation and a settlement

    conferenee, the carrier has refused to release any more Funds. Further, Travelers lias failed to

    properly evaluate and adjust the business inten•uption claim and set arbitrary and non-fact based

    cut-off dates for a determination of business as normal. Exotic Pet has provided income tax

    returns and accounting for the business interruption and provided the history of continued loss,

    which reasonably extends to 18 months fi•om the date of the fire.

    15.     The gulf between the adjuster's and expet-t's findings related to business interruption and

    the Instn-ed's experts' findings, combined witlh the arbitrary cut off dates applied to the business

    interruption, shows the claim was intentionally undervalued. Travelers has not cited to any


                                                                                                   Page 3
    Plaintiff's Ol•iginal Petitior?
    Case 7:19-cv-00182 Document 1-2 Filed on 05/30/19 in TXSD Page 4 of 12

~                                                                                     Electronically Filed
                                                                                      5/10/2019 4:08 PM
                                                                                      Hidalgo County District Clerks
                                                                                      Reviewed By: Alexis Bonilla
                                              C-2098-19-F


    policy language or issued a formal denial letter. Instead, Travelers insisted on an informal

    mediation, witli restrictive terms. The rnediation did not resolve the outstanding matters. In

    short, Travelers has denied and stalled. IvLeanwhile, Exotic Pet still struggles due to the lack of

    proper paynient.

    16.     The current facts demonstrate Exotic Pet is nialcing every effort to rnaintain its business

    as a going enterprise. The fre dealt a severe blow to this lucrative business, who liires autistic

    children. Exotic Pets lost its retail location, lost goodwill and its largest clients. Traveler's

    wholly ignored the -Plaintiff had to find a replacernent property properly certified and constructed

    facility to operate its business.

    17.     Defendant made numerous errors in estimating the value of Plaintiff's claim, all of which

    were designed to intentionally rninimize and underpay the loss incurred by Plaintiff. Defendant

    failed to fully quantify Plaintiff's damages, thus demonstrating that they did not conduct a

    thorough investigation ofi Plaintiff's claim. Defendant conducted a substandard investigation of

    Plaintiff's Claim. Defendant failed to thoroughly review and properly supervise the adjustment

    of the Claim, which ultimately led to approving an improper adjustment and an inadequately

    unfair settlement of Plaintiff's claim. Further, Defendant knowingly and intentionally overlooked

    damages at the Property and used their own inadequate and biased investigation as the basis for

    ec•i•oneously denying a portion of Plaintiff's claim. Because of Defendant's conduct, Plaintiff's

    claim was underpaid and partially-denied.

    18.     Defendant failed to perform its contractual duties to adequately compensate Plaintiff

    under the terms of the Policy. Specifically, Defendant reftised to pay the fiill proceeds owed

    under the Policy, although due demand was made for proceeds to be paid in an amount sufficient

    to cover the damaged propet-ty and all conditions precedent to recovery upon the Poliey in



                                                                                                  Page 4
    Plaii7tiff's Original Petftion
Case 7:19-cv-00182 Document 1-2 Filed on 05/30/19 in TXSD Page 5 of 12

                                                                                    Electronically Filed
                                                                                    5l10/2019 4:08 PM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Alexis Bonilla
                                          C-209$-19-F

question had been satisfied by Plaintiff. Defendant's conduct constitutes a breach of the

insurance contract between Defendant and Plaintiff.

19.      Defendant misrepresented to Plaintiff that much of the damage to the Property was not

covered under the Policy, even thottgh the damage was covered by tlle Policy. Defendant's

conduct constitutes a violation ofTEx.1NS.CoDE §541.060(a)(1).

20.      Defendant failed to attempt in good faith to effectuate a prompt, fair, and equitable

settlement of Plaintiff s Claim, when TRAVELERS's liability was reasonably clear.

Defendant's co►iduct constitutes a violation of TL-x.INts.CODE §541.060(a)(2)(a).

21.      Defendant failed to explain to Plaintiff the reasons for their offer of an inadequate

settlement. Specifically, Defendant failed to offer .Plaintiff adequate compensation, without any

explanation why fttll payment was not being made. Fui-thermore, Defendant did not

communicate that any future settlements or payments would be forthcoming to pay for the entit-e

loss covered under the Policy, nor did Defendant provide any explanation for the failure to

adequately settle Plaintiffs claim. Defendant's coiiduct constitutes a violation of TEx.INs.CoDE

§541.060(a)(3).

22.      Defendant failed to affirm or deny coverage of Plaintiffs claim within a reasonable time.

Specifically, Plaintiff did not receive timely indication of acceptance or rejection, regarding the

full and entire claims, in writing fl•om Defendant. Defendant's conduct constitutes a violation of

Tr-x.INs.CoDE §541.060(a)(4).

23.      Defendant refused to fully compensate Plaintiff for the Claim without conducting a

reasonable investigation of the Claim. Rather, Defendant performed an unreasonable outcome-

oriented investigation of Plaintiffs claim, which resulted in a biased, unfair and inequitable




                                                                                                Page 5
Plaintiff 'S 01'7~q117a1 Petll101t
 Case 7:19-cv-00182 Document 1-2 Filed on 05/30/19 in TXSD Page 6 of 12

                                                                                   Electronicafly Filed
                                                                                   5/10/2019 4:08 PM
                                                                                   Hidalgo County District Clerks
                                                                                   Reviewed By: Alexis Bonilla
                                          C-2098-19-F

evaluation of Plaintiff's Claim. Defendant's conduct constitutes a violation of TEX.INS.CODC

§541.060(a)(7).

24.    Defendant failed to meet its obligations under the Texas Insurance Code regarding the

timely acknowledgement of Plaintiff's claim, beginning an investigation of Plaintiffs elaim and

t-equesting all information reasonably necessary to investigate Plaintiff's claim within the

statutorily mandated t'sme of receiving notice of Plaintiff's claim. Defendant's conduct

constitutes a violation ofTE.X.INs.CollL §542.055.

25.     Defendant failed to accept or deny Plaintiff's fiill and entire Claim withiii the statutorilv

mandated time of receiving all necessary information. Defendant's conduct constitutes a

violation ofTL'X.INS.CovE §542.056.

26.     Defendant failed to meet its obligations under the Texas Insurance Code regarding

payment of claims without delay. Specifically, Defendant has delayed tull payinent of Plaintiff's

claim longer than allowed and, to date, Plaintiff has not yet received full payment for Plaintiff's

claini. Defendant's conduct constitutes a violation of TEX.INS.CoD6 §541.058.

27.     From and after the time Plaintiff's claim was presented to Defendant, tlle liability of

Defendant to pay the full claims in accordance with the terms of tlie Policy was reasonably clear.

However, Defendant has refused to pay Plaintiff in full, despite there being no basis whatsoever

on which a reasonable insurance company would have relied on to deny the fiill payment.

Defendant's conduct constitutes a breach of the common law duty of good faith and fair dealing.

28.     Defendant knowingly or recklessly made false representations, as described above, as to

material facts and/or knowingly concealed material information from Plaintiff.




                                                                                               Page 6
Plaintiff's Original Petition
Case 7:19-cv-00182 Document 1-2 Filed on 05/30/19 in TXSD Page 7 of 12

                                                                                    Electronically Filed
                                                                                    5/10/2019 4:08 PM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Alexis Bonilla
                                            C-2098-19-F

29.       Because of Defendant's wrongful acts and omissions, Plaintiff was forced to retain the

professional set•vices of the law firm who is representing Plaintiff with respect to these causes of

action.

                                          V.II.
                          CAUSES OF ACTION AGAINST DEFENDANT

30.       Defendant is liable to Plaintiff for intentional breach of contract, as well as intentional

violations of the Texas Insurance Code and intentiona) breach of the common law duty of good

faith and fair dealing.

          A.     Breach of Contract.

31.       The Policy is a valid, binding and enforceable contract between Plaintiff and Defendant.

Defendant breached the contract by refusing to perform its obligations under the terms of the

Policy and pursuant to Texas law. Defendant's breach proximately caused Plaintiff injuries and

damages. All conditions pt•ecedent requit•ed undet• the Policy have been performed, excused,

waived or othet-wise satisfted by Plaintiff, ot• Defendant is estopped fi•om raising the issue due to

Defendant's prior breach of the insurance contract.

          B.     Noncompliance With Texas Insurance Code: Unfair Settlement .Practices.

32.       The conduct, acts, and/or omissions by Defendant constituted Unfair Settlement .Practices

pursuant to Tr-.x. INS. CODE.§541.060(a). All violations under this at•ticle are made actionable by

Tex.INs.ConE §541.151.

33.       Defendant's unf.air settlement practice, as described above, of misrepresenting to Plaintiff

material facts relating to the coverage at issue, constitutes an unfair method of competition and

an unfair and deceptive act or practice in the business of insurance. TEx.11vs.CoDE §541.060(1).

34.       Defendant's unfair settlement practice, as described above, of failing to attempt in good

faith to effectuate a prompt, fair, and equitable settlement of the claim, even though Defendant's


                                                                                                Page ?
Plaintiff's Orfginal Petition
        Case 7:19-cv-00182 Document 1-2 Filed on 05/30/19 in TXSD Page 8 of 12

•                                                                                           Electronically Filed
                                                                                            5/10/2019 4:08 PM
                                                                                            Hidalgo County District Clerks
                                                                                            Reviewed By: Alexis Bonilla
                                                      C-2098-19-F

       liability under the Policy was reasonably clear, constitutes an unfair metllod of competitioii and

       an unfair and deceptive act or practice ill the business of insurance.                 TEX.TNS.CODE

       §541.060(2)(A).

       35.     Defendant's unfair settlement practice, as described above, of failing to pronlptly provide

       Plaintiff with a reasonable explanation of the basis in the Policy, in relation to the facts or

    , applicable law, for its offer of a compromise settlenient of tlle claim, constitutes an unfair

       method of conlpetition and an unfair and deceptive act or practice in the business of insuratice.

       TEx.INS.CoDE §541 .060(3).

       36.     Defendant's unfair settlement practice, as described above, of failing within a reasonable

       time to affirm or deny coverage of the claim to Plaintiff or to submit a reservation of rights to

       Plaintiff, constitutes an >_ulfair method of competition and an unfair and deceptive act or practice

       in the business of insurance. TEx.INs.CODE §541.060(4).

       37.     Defendant's unfair settlement practice, as described above, of refusing to pay Plaintiff's

       claim withaut conducting a reasonable investigation, colistitutes an unfair method of competition

       and an unfair and deceptive act or practice in the business of insurance,              TGx.INS.CODE

       §541.060(7).

       38.     Defendant's conduct described above conlpelled Plaintiff to initiate a lawsuit to recover

       amounts due under its policy by offering substantially less than tlle amount ultimately recovei-ed.

       Defendant refused to even offer more than its own grossly undervalued estimates despite actual

       damages wliich were        Il1UCI1   greater. This continued failure compelled Plaintiff to file suit.

       TEx.INs.CoDE §542.003(5).

               C.       Prompt Payment Of Claims Violations.

       39.     The Claim is a clainl under an insurance policy witll Defendant of which Plaintiff gave



                                                                                                        Page 8
       Plaintiff's Original Petitioti
    Case 7:19-cv-00182 Document 1-2 Filed on 05/30/19 in TXSD Page 9 of 12

•                                                                                      Electronically Filed
                                                                                       5l10/2019 4:08 PM
                                                                                       Hidalgo County District Clerks
                                                                                       Reviewed By: Alexis Bonilla
                                               C-2098-19-F

    Defendant. Defendant is liable for the Claim. Defendant violated the prompt payment of clainis

    provisions of TEx.1NS. CoDE § 542.051, et seq. by:

            a) Failing to acknowledge receipt of the Claim, commence investigation of the Claim,
               and/or request from Plaintiff all items, statements, and forms that Defendant
               reasonably believed would be required within the time constraints provided by TEx.
               INs. ConE §542.055;

            b) Failing to notify Plaintiff in writing of its acceptance or rejection of the Claim witliin
               the applicable time constraints provided by TGx. 1NS. CoDL §542.056; andior by

            c) Delaying payment of the Claim following Defendant's receipt of all items,
               statements, and forms reasonably requested and required, longer than the amount of
               time provided by TEx. INS. CoDE §542.058.

    40.     Defendant's violations of these prompt payment of claims provisions of the Texas

    lnsurance Code are made actionable by TEx.INS.CODE §542.060.

            D.       Breach Of The Duty Of Good Faitli And Fair Dealing.

    41.     Defendant breached the common law duty of good faith and fair dealing owed to Plaintiff

    by denying or delaying payment on the Claim when Defendant knew or should have known that

    its liability to Plaintiff was reasonably clear. Defendant's conduct proximately cattsed Plaintiff

    injuries and damages.

                                                 V[II.
                                              KNOWLEDGE

    42.     Each of the Defendant's acts described above, together and singularly, was done

    "knowingly" as that tertn is used in the Texas ]nsurance Code and was a producing cause of

    Piaintiff's damages described herein.

                                                    IX.
                                                DAMAGES

    43.     Plaintiff will show that all the aforementioned acts, taken together or singularly,

    constitute the producing causes of the damages sustained by Plaintiff.



                                                                                                    Page 9
    Plai~7tiff's O~~igincd Petition
Case 7:19-cv-00182 Document 1-2 Filed on 05/30/19 in TXSD Page 10 of 12

                                                                                        Electronically Filed
                                                                                        5/10/2019 4:08 PM
                                                                                        Hidalgo County District Clerks
                                                                                        Reviewed By: Alexis Bonilla
                                            C-2098-19-F

44.     For breaeh of contract, Plaintiff is entitled to regain the benefit of Plaintiff's bargain,

wlhich is the amount of Plaintiff's claim, together with attorney fees.

45.     For noncompliance witll the Texas I.nsurance Code, Unfair Settlement Practices, Plaintiff

is entitl.ed to actual damages, which include the loss of the benefits that should have been paid

pursuant to the Policy, court costs and attorney's fees. For knowing conduct of the acts

complained of, Plaintiff asks for three times Plaintiff's actual damages. TLx.INS.CovF §541.152.

46.      For noncompiianee witlh Texas Insurance Code, Prompt Payment of Claims, Plaintif.f is

entitled to the amouiit of Plaintiff's claim, as well as eighteen (18) percent interest per annum of

the amount of Plaintiff's claim as damages, together with attorney's fees. TEx.11vs.ConE

§542.060.

47.      For breaeh of the common law duty of good faith and fair dealing, Plaintiff is entitled to

cor-npensatory damages, including all forms of loss resulting from the insurer's breach of duty,

such as additional costs, ecotiomic lhat•dship, losses due to nonpayment of the amount the insurer

owed, exemplary damages and damages for emotional distress.

48.      For the prosecution and collection of this claim, Plaintiff has been compelled to engage

the services of the law firms whose names are subscribed to this pleading. Therefore, Plaintiff is

entitled to recover a stnn for the reasonable and necessary services of Plaintiff's attorneys in the

preparation and trial of this action, including any appeals to the Court of Appeals and/or the

Supreme Court of Texas.

                                               X.
                                          JURY DEMAND

49.      Plaintiff hereby requests a jury trial and tenders the appropriate jury fee.




                                                                                                   Page 10
Plaintiff's Urigirial I'elition
Case 7:19-cv-00182 Document 1-2 Filed on 05/30/19 in TXSD Page 11 of 12

                                                                                     Electronically Filed
                                                                                     5/10/2019 4:08 PM
                                                                                     Hidalgo County District Clerks
                                                                                     Reviewed By: Alexis Bonilla
                                             C-209$-1 9-F

                                           XI.
                                 REQUEST FOR DISCLOSURE

50.     Pursuant to Texas Rule of Civil Procedure 194, Plaintiff requests that Defendant disclose

the information or material described in Rule 194.2.

                                                 XII.
                                              PRAYER
51.     WHEREFORE, PRE1bIlSES CONSIDERED, Plaintiff prays that upon trial hereof,

Plaintiff has and recovers such sums as would reasonably and justly compensate Plaintiff in

accordance with the rules of law and procedure, both as to aetual damages, statutory penalties

and interest, treble damages under the Texas Insurance Code and all punitive and exemplary

damages as may be found. In addition, Plaintiff requests the award of attorney's fees for the trial

and any appeal of this case, for all costs of Court on their behalf expended, for pre-judgment and

post judgment interest as allowed by law, and for any other and further relief, either at la«r or in

equity, to which Plaintiff may show itself to be justly entitled.

                                       BARTON LAw FIRM

                                       By:     r's/ YVayne D. Collins
                                               WAYNE D. COLLINS
                                               State Bar No. 00796384
                                               wcol l ins(r.
                                                          ~,
                                                           r~bai t:on lawgroup.com
                                               DANIEL P. BARTON
                                               State Bar No.: 00789774
                                               dbarton@bartonlawgroup.com
                                               1201. Shepherd Drive
                                               Houston, Texas 77007
                                               (713) 227-4747- Teleplione
                                               (713) 621-5900 — Facsirnile




                                                                                                Page 1 1
PlafntibPs OT'lglYlal.PCtltlon
Case 7:19-cv-00182 Document 1-2 Filed on 05/30/19 in TXSD Page 12 of 12

                                                          Electronically Filed
                                                          5/10l2019 4:08 PM
                                                          Hidalgo County District Clerks
                                                          Reviewed By: Alexis Bonilla
                                 C-209$-19-F




                                                                     Page l.2
Plaintrff's Uriginal Petitiorr
